The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “apparatus” in Claims 1, 2, 5-10, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5-8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleurant US 3,741,311 (hereafter Fleurant).

Regarding Claim 1, Fleurant anticipates:
1) (Currently Amended) An apparatus for treating turf (rotary drum assembly of towable thrasher), comprising: 
a cylindrical rotor (drum 5 assembly, Figure 1), rotatable about an axis, the rotor having: 
a first helical track portion (leftmost portion of drum 5 in Figure 2) having a first helical track (leftmost strip 7’ in Figure 2) extending about the axis in a first direction from a first end (left end of drum 5 in Figure 2) towards a central portion thereof; wherein the first direction comprises an anticlockwise direction (shown in Figure 2); 
a second helical track portion (rightmost portion of drum 5 in Figure 2) having a second helical track (rightmost strip 7’ in Figure 2) extending about the axis in a second direction between a second end (right end of drum 5 in Figure 2) and the central portion thereof; wherein the second direction comprises a clockwise direction (shown in Figure 2);
wherein each helical track portion comprises between 2 and 10 helical tracks (three strips 7’ on each portion, potentially six strips 7’ shown) having a plurality of teeth (chains 13 or flexible beater 14) arranged therealong (shown in Figure 7).  

Regarding Claim 5, Fleurant anticipates:
5) (Currently Amended) The apparatus according to claim 1, wherein each helical track (body of strip 7’ is a continuous strip as shown in Figure 9) comprises a substantially continuous structure upstanding from the surface of the rotor (drum 5)(shown in Figure 9).  

Regarding Claim 6, Fleurant anticipates:
6) (Currently Amended) The apparatus according to claim 1, wherein each helical track (strip 7’) comprises a series of discrete brackets or posts (ears 8).  

Regarding Claim 7, Fleurant anticipates:
7) (Currently Amended) The apparatus according to claim 1, wherein each helical track (strip 7’) comprises a slot (formed by gap between adjacent ears, Figure 7) in the surface of the rotor (drum 5) into which a tooth (chains 13 or flexible beater 14) is inserted (Figure 7).

Regarding Claim 8, Fleurant anticipates:
8) (Currently Amended) The apparatus according to claim 1, wherein the length of the first helical track portion (leftmost portion of drum 5 in Figure 2) is equal to the length of the second helical track portion (rightmost portion of drum 5 in Figure 2)(shown in Figure 2). 

Regarding Claim 10, Fleurant anticipates:
10) (Currently Amended) Equipment for the treatment of turf (towable thrasher, Title), the equipment comprising a chassis (planar frame comprising side member portions 1 and 2 and hitching bar 3) and mounted therein the apparatus of claim 1, wherein the equipment is configured so that the cylindrical rotor (drum 5) traverses over the turf and rotates relative to the turf (driven by motor 21), so as to lift material therefrom.  

Regarding Claim 11, Fleurant anticipates:
11) (Original) Equipment according to claim 10, comprising a height control arrangement (wheel supports 37 are height adjustable, Column 4, Line 63 – Column 5, Line 4) adapted to control the height of the rotor (drum 5) relative to the turf (Column 5, Line 66 – Column 6, Line 4).  


Regarding Claim 13, Fleurant anticipates:
13) (Currently Amended) A method for the treatment of turf comprising grass growing in a matrix, the method comprising: removing thatch or other infestation (device used for removing snow or ice from grass or fields) using an apparatus as claimed in claim 1.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkt US 2014/0174771 (hereafter Merkt)(note: the rejection focuses on Claim 12, although possibly applicable, the reference is not applied to other claims).

Regarding Claim 1, Merkt anticipates:
1) (Currently Amended) An apparatus for treating turf (turfplanar, Title), comprising: 
a cylindrical rotor (cutter head assembly shown in Figure 7), rotatable about an axis, the rotor having: 
a first helical track portion (leftmost portion of cutter assembly in Figure 7) having a first helical track (leftmost helical path of cutter teeth 83, Figure 7) extending about the axis in a first direction from a first end (left end of cutter assembly in Figure 7) towards a central portion thereof; wherein the first direction comprises an anticlockwise direction (shown in Figure 7); 
a second helical track portion (rightmost portion of cutter assembly in Figure 7) having a second helical track (rightmost helical path of cutter teeth 83, Figure 7) extending about the axis in a second direction between a second end (right end of cutter assembly in Figure 7) and the central portion thereof; wherein the second direction comprises a clockwise direction (shown in Figure 7);
wherein each helical track portion comprises between 2 and 10 helical tracks (two cutter teeth 83 tracks on each portion, potentially four tracks shown in Figures 7 and 7A) having a plurality of teeth (cutter teeth 83) arranged therealong (shown in Figure 7).  

Regarding Claim 10, Merkt anticipates:
10) (Currently Amended) Equipment for the treatment of turf (turfplanar, Title), the equipment comprising a chassis (generally rectangular frame comprising side frames 1 and 2 and frame supports 3-5) and mounted therein the apparatus of claim 1, wherein the equipment is configured so that the cylindrical rotor (cutter head assembly shown in Figure 7) traverses over the turf and rotates relative to the turf (driven by PTO), so as to lift material therefrom.  

Regarding Claim 12, Merkt anticipates:
12) (Currently Amended) Equipment according to claim 10, the equipment comprising a conveyer belt (conveyor belt 77 of conveyor assembly, Figures 1, 10, 17, and 20) to remove the lifted material therefrom (Paragraph [0068]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleurant US 3,741,311 (hereafter Fleurant).

Regarding Claim 2, Fleurant teaches:
2) (Currently Amended) The apparatus according to claim 1, wherein each helical track portion comprises four helical tracks (see discussion below).
 
	Fleurant discloses in Column 3, Lines 28-31 “Obviously, many other arrangements of spiral strips are possible within the scope of the invention, that is such that there is always at least one strip intersecting any radial plane of the drum 5.”  Fleurant depicts three strips 7’ on each portion in Figures 2 and 3.  It would have been obvious to one with ordinary skill in the art at the time the invention was effectively filed to add another spiral strip with the motivation provide more beating elements per revolution, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 9, Fleurant teaches:
9) (Currently Amended) The apparatus according claim 1, wherein the length of the first helical track portion (leftmost portion of drum 5 in Figure 2) is not equal to the length of the second helical track portion (rightmost portion of drum 5 in Figure 2)(see discussion below).  

	Fleurant discloses in Column 3, Lines 28-31 “Obviously, many other arrangements of spiral strips are possible within the scope of the invention, that is such that there is always at least one strip intersecting any radial plane of the drum 5.”  Fleurant depicts the leftmost and rightmost portions of the drum 5 in Figure 2 as being substantially equal in length.  It would have been obvious design choice to one with ordinary skill in the art at the time the invention was effectively filed to modify the sizes of the portions with the motivation to achieve a desired debris disbursement pattern, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of ground treating members.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.